—Application for admission to New York State Bar and for leave to appeal to Court of Appeals denied. Memorandum: Petitioner was certified by the Board of Law Examiners on December 13, 1976 and submitted his application for admission on January 25, 1977. Between September and December, 1976 he maintained a New York residence and a Pennsylvania residence. During that period, however, he actually resided at the Pennsylvania residence and was employed as the office administrator for a legal assistance organization in Wilkes-Barre, Pennsylvania. Since September 1976, he has continuously resided and been employed in Pennsylvania. In as much as residency is a question of law, the application has been considered by the court in the first instance and has not been referred to the Committee on Character and Fitness. Petitioner does not now claim that he is a New York resident and there is nothing in his moving papers to show "that he has been an actual resident of the state of New York for six months immediately preceding the submission of his application for admission to practice and that such residence has continued until the final disposition of the application for admission to practice”, as required by CPLR 9406 (subd 2). (See Matter of Lotsoff, 42 AD2d 923, affd 34 NY2d 952.) Present — Marsh, P. J., Moule, Cardamone, Simons and Dillon, JJ.